DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1–3, 7, 9–11, 15, and 17–19 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi (US 2013/0051475 A1) and Chien (US 2017/0094274 A1).
Regarding claim 1, the combination of Joshi and Chien teaches or suggests an image compression method, implemented by a computer apparatus, the image compression method comprising: performing a discrete cosine transform (DCT) on each of a plurality of coding units of raw image data to obtain first intermediate data (Joshi, ¶ 0101:  teaches DCT to obtain transform units (TUs)); obtaining N blocks from the first intermediate data, wherein the coding units and each of the N blocks have a same size (Joshi, ¶ 0045:  explains the transform unit ; dividing each of the N blocks into M sub-blocks (Joshi, ¶ 0006:  teaches dividing the transform block into sub-blocks; see also, Joshi, Figs. 8D, 9A, and 15:  teach respectively N blocks of an image having transform coefficients, a divided block into M sub-blocks, and a process describing the division of a transform unit (TU) into sub-TUs (sub-blocks)); separately compressing each of the sub-blocks to obtain first compressed data (Joshi, ¶ 0046:  teaches that after DCT, the transform coefficients can be further subjected to quantization, which further compresses the data); and encapsulating the first compressed data to obtain image data (As original claim 4 explains, compressing the sub-blocks is the process of arithmetic coding the array of transform coefficients; Joshi, ¶ 0047:  teaches arithmetic coding the quantized transform coefficients is the next step; Joshi does not appear to teach what Chien teaches, which is, compressed video data is encapsulated in NAL units for transmission).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Joshi, with those of Chien, because both references are drawn to the same field of endeavor, both references have overlapping authorship, and because combining Joshi’s teachings with Chien’s encoding image data in NAL units represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Joshi and Chien used in this Office Action unless otherwise noted.
Regarding claim 2, the combination of Joshi and Chien teaches or suggests the image compression method of claim 1, further comprising dividing each of the N blocks into M sub-blocks using a same division method, wherein a location of an ith sub-block in each block is the same, and 1≤i≤M (Joshi, ¶ 0064:  teaches sub-block sizes are all uniform such that the division method is the same; see also e.g. Joshi, Fig. 12A).
Regarding claim 3, the combination of Joshi and Chien teaches or suggests the image compression method of claim 1, further comprising dividing a first block of the N blocks based on energy distribution of the first block, wherein the energy distribution reflects distribution of values of data comprised in the first block (Joshi, ¶ 0052:  explains the scanning process groups coefficients according to energy; Joshi, ¶ 0064:  explains the dividing process need not produce uniform sub-block sizes for the energy-distributed coefficients).
Regarding claim 7, the combination of Joshi and Chien teaches or suggests the image compression method of claim 1, wherein the image data comprises a header field part and a data part, wherein the header field part indicates a data volume of second compressed data corresponding to each of the sub-blocks, and wherein the data part carries the second compressed data (Joshi, ¶ 0193:  teaches the header part can indicate the number of sub-blocks; Chien, ¶ 0150:  teaches the NAL units include headers having certain information and that there is also VCL data, which is basically the payload image data).
Claim 9
Claim 10 lists the same elements as claim 2, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 2 applies to the instant claim.
Claim 11 lists the same elements as claim 3, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 3 applies to the instant claim.
Claim 15 lists the same elements as claim 7, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 7 applies to the instant claim.
Claim 17 lists the same elements as claim 1, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 18 lists the same elements as claim 2, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 2 applies to the instant claim.
Claim 19 lists the same elements as claim 3, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 3 applies to the instant claim.
Claims 4–6, 12–14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi, Chien, and Hinz (US 2015/0195566 A1).
Regarding claim 4, the combination of Joshi, Chien, and Hinz teaches or suggests the image compression method of claim 1, wherein compressing further comprises: performing intra-frame prediction on data in each of the sub-blocks to obtain second intermediate data corresponding to each of the sub-blocks (Hinz, ¶ 0009:  teaches intra prediction in the transform domain, i.e. on DCT transformed raw image data); and separately performing arithmetic coding on the second intermediate data to obtain the first compressed data corresponding to each of the sub-blocks (Joshi, ¶ 0047:  teaches arithmetic coding the quantized transform coefficients).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Joshi and Chien, with those of Hinz, because all three references are drawn to the same field of endeavor and because combining Hinz’s intra prediction in the transform domain with the combination of Joshi and Chien represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Joshi, Chien, and Hinz used in this Office Action unless otherwise noted.
Regarding claim 5, the combination of Joshi, Chien, and Hinz teaches or suggests the image compression method of claim 4, further comprising: obtaining a plurality of probability models (Joshi, ¶ 0146:  teaches probability models are used for arithmetic coding); performing arithmetic coding on a first block of the N blocks using the probability models to obtain second compressed data corresponding to the first block, wherein each of the sub-blocks corresponds to one of the probability models (Joshi, ¶¶ 0146–0148:  explain the context models used for coding the transform coefficients are obtained for each sub-block based on a context neighborhood); and performing arithmetic coding on a second block of the N blocks using the probability models to obtain third compressed data corresponding to the second block (Joshi, ¶ 0146:  teaches probability models are used for arithmetic coding).
Regarding claim 6, the combination of Joshi, Chien, and Hinz teaches or suggests the image compression method of claim 5, further comprising performing intra-frame prediction on the second intermediate data to obtain third intermediate data corresponding to a sub-block in the second block (Hinz, ¶ 0009:  teaches intra prediction in the transform domain, i.e. on DCT transformed raw image data).
Claim 12 lists the same elements as claim 4, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 4 applies to the instant claim.
Claim 13 lists the same elements as claim 5, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 5 applies to the instant claim.
Claim 14 lists the same elements as claim 6, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 6 applies to the instant claim.
Claim 20 lists the same elements as claim 4, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 4 applies to the instant claim.
Claims 8 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Joshi, Chien, and Wang (US 2013/0287109 A1).
Regarding claim 8, the combination of Joshi, Chien, and Wang teaches or suggests the image compression method of claim 1, further comprising: converting the raw image data into joint photographic experts group (JPEG) image data to quantize the JPEG image data; and scaling up the JPEG image data according to a specific proportion (Wang, ¶ 0022:  teaches the disclosed techniques can be applied to JPEG; Joshi, ¶ 0046:  teaches quantization, which is a scaling factor applied to transform coefficients).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Joshi and Chien, with those of Wang, because all three references are drawn to the same field of endeavor, all three references have overlapping authorship, and because combining Wang’s teaching that the techniques can be applied to JPEG images with the combination of Joshi and Chien represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Joshi, Chien, and Wang used in this Office Action unless otherwise noted.
Claim 16 lists the same elements as claim 8, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 8 applies to the instant claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aono (US 2020/0053365 A1) teaches various transform sub-block sizes (e.g. Fig. 18).
Tang (US 2018/0131936 A1) teaches intra prediction in the transform domain (¶ 0028).
Moccagatta (US 2017/0332103 A1) teaches intra prediction in the transform domain (e.g. ¶ 0027).
Thirumalai (US 2017/0118473 A1) teaches JPEG (¶¶ 0032 and 0064) and partitioning transform blocks into sub-blocks in non-uniform sizes and grouping them according to energy (e.g. ¶¶ 0151 and 0159).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.


/MICHAEL J HESS/Examiner, Art Unit 2481